DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 4/5/2022.  
Claims 26-50 are pending.
Claims 26-50 are allowed.

Terminal Disclaimer

The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 17032623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gagne (Reg. 36,142) on 6/15/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


26 (currently amended).	At least one non-transient machine-readable medium storing instructions for execution by at least one machine, the at least one machine being associated with network interface controller circuitry for use in association with host computer circuitry, the host computer circuitry to execute, when the host computer circuitry is in operation, an operating system and a user space application, the operating system, when executed, having a kernel space, the instructions when executed by the at least one machine resulting in the at least one machine being configured for performance of operations comprising:
	programming, at least in part, packet processing hardware offload circuitry of the network interface controller circuitry, based upon packet filter rule data, to implement packet filter rules corresponding, at least in part, to the packet filter rule data; and
	determining by the network interface controller circuitry, based upon header data of at least one incoming packet and the packet filter rule data, at least one action to apply to the at least one incoming packet;
	wherein:
		the packet filter rules comprise the at least one action;
		the packet filter rules are to be set, at least in part, using at least one call associated with the kernel space; 
		the at least one action is configurable to include:
			at least one network address translation-related operation associated with the header data; and/or
			dropping or forwarding the at least one incoming packet; 
			
		when the host computer circuitry is in the operation, after registration of at least one device driver of the network interface controller circuitry:
			the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and
			the programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via function parameter data callback function code associated with the at least one device driver associated with the network interface controller circuitry.

29 (currently amended).	The at least one non-transient machine-readable medium of claim 28, wherein:
	the at least one action is also configurable to comprise:
		passing of packet data of the at least one incoming packet to at least one client in the host computer circuitry; and/or 
		adding at least one header to the at least one incoming packet, 


30 (currently amended).  The at least one non-transient machine-readable medium of claim 28,  wherein:

	the function parameter data is 

31 (currently amended).	Network interface controller circuitry for use in association with host computer circuitry and at least one device driver, the host computer circuitry to execute, when the host computer circuitry is in operation, an operating system and a user space application, the operating system, when executed, having a kernel space, the network interface controller circuitry comprising:
	packet processing circuitry that comprises packet processing hardware offload circuitry; and
	storage storing instructions to be executed by the packet processing circuitry, the instructions, when executed by the packet processing circuitry, resulting in the network interface controller circuitry being configured to perform operations comprising:
		determining by the network interface controller circuitry, based upon packet filter rule data and header data of at least one incoming packet, at least one action to apply to the at least one incoming packet;
	wherein:
		the packet processing hardware offload circuitry of the network interface controller circuitry is to be programmed, at least in part, based upon the packet filter rule data, to implement packet filter rules corresponding, at least in part, to the packet filter rule data;
		the packet filter rules comprise the at least one action;
		the packet filter rules are to be set, at least in part, using at least one call associated with the kernel space; 
		the at least one action is configurable to include:
			at least one network address translation-related operation associated with the header data; and/or
			dropping or forwarding the at least one incoming packet; 
			
		when the host computer circuitry is in the operation, after registration of the at least one device driver associated with the network interface controller circuitry:
			the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and
			programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via function parameter data callback function code associated with the at least one device driver associated with the network interface controller circuitry.


34 (currently amended).	The network interface controller circuitry of claim 33, wherein:
	the at least one action is also configurable to comprise:
		passing of packet data of the at least one incoming packet to at least one client in the host computer circuitry; and/or 
		adding at least one header to the at least one incoming packet, 


35 (currently amended).  The network interface controller circuitry of claim 33, wherein:

	the function parameter data is 

36 (currently amended).	Host computer circuitry for use with network interface controller circuitry in association with at least one device driver, the host computer circuitry to execute, when the host computer circuitry is in operation, an operating system and a user space application, the operating system, when executed, having a kernel space, the host computer circuitry comprising:
	processor core circuitry;
	storage storing instructions that when executed by the processor core circuitry result in the processor core circuitry being configured to perform operations comprising:
		executing, at least in part, the at least one device driver, the at least one device driver to program, at least in part, packet processing hardware offload circuitry of the network interface controller circuitry, based upon packet filter rule data, to implement packet filter rules corresponding, at least in part, to the packet filter rule data, the network interface controller circuitry to determine, based upon header data of at least one incoming packet and the packet filter rule data, at least one action to apply to the at least one incoming packet;
	wherein:
		the packet filter rules comprise the at least one action;
		the packet filter rules are to be set, at least in part, using at least one call associated with the kernel space; 
		the at least one action is configurable to include:
			at least one network address translation-related operation associated with the header data; and/or
			dropping the at least one incoming packet; 
			
		when the host computer circuitry is in the operation, after registration of the at least one device driver of the network interface controller circuitry:
			the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and
			programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via function parameter data callback function code associated with the at least one device driver associated with the network interface controller circuitry.

39 (currently amended).	The host computer circuitry of claim 38, wherein:
	the at least one action is also configurable to comprise:
		passing of packet data of the at least one incoming packet to at least one client in the host computer circuitry; and/or
		adding at least one header to the at least one incoming packet, 


40 (currently amended).  	The host computer circuitry of claim 38, wherein:

	the function parameter data is 

41 (currently amended).	Distributed computing system for use in providing at least one service via an Internet network, the distributed computing system comprising:
		host computer circuitry for use with network interface controller circuitry in association with at least one device driver, the host computer circuitry to execute, when the host computer circuitry is in operation, an operating system and a user space application, the operating system, when executed, having a kernel space, the host computer circuitry comprising:
			processor core circuitry;
			storage storing instructions that when executed by the processor core circuitry result in the processor core circuitry being configured to perform operations comprising:
				executing, at least in part, the at least one device driver, the at least one device driver to program, at least in part, packet processing hardware offload circuitry of the network interface controller circuitry, based upon packet filter rule data, to implement packet filter rules corresponding, at least in part, to the packet filter rule data, the network interface controller circuitry to determine, based upon header data of at least one incoming packet and the packet filter rule data, at least one action to apply to the at least one incoming packet;
	wherein:
		the packet filter rules comprise the at least one action;
		the packet filter rules are to be set, at least in part, using at least one call associated with the kernel space; 
		the at least one action is configurable to include:
			at least one network address translation-related operation associated with the header data; and/or
			dropping or forwarding the at least one incoming packet; 
			
		when the host computer circuitry is in the operation, after registration of the at least one device driver of the network interface controller circuitry:
			the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and
			programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via function parameter data callback function code associated with the at least one device driver associated with the network interface controller circuitry.


44 (currently amended).	The distributed computing system of claim 43, wherein:
	the at least one action is also configurable to comprise:
		passing of packet data of the at least one incoming packet to at least one client in the host computer circuitry; and/or 
		adding at least one header to the at least one incoming packet, 


45 (currently amended).  	The distributed computing system of claim 43, wherein:

	the function parameter data is 

46 (currently amended).	A method implemented using network interface controller circuitry for use in association with host computer circuitry, the host computer circuitry to execute, when the host computer circuitry is in operation, an operating system and a user space application, the operating system, when executed, having a kernel space, the method comprising:
	programming, at least in part, packet processing hardware offload circuitry of the network interface controller circuitry, based upon packet filter rule data, to implement packet filter rules corresponding, at least in part, to the packet filter rule data; and
	determining by the network interface controller circuitry, based upon header data of at least one incoming packet and the packet filter rule data, at least one action to apply to the at least one incoming packet;
	wherein:
		the packet filter rules comprise the at least one action;
		the packet filter rules are to be set, at least in part, using at least one call associated with the kernel space; 
		the at least one action is configurable to include:
			at least one network address translation-related operation associated with the header data; and/or
			dropping or forwarding the at least one incoming packet; 
			
		when the host computer circuitry is in the operation, after registration of at least one device driver of the network interface controller circuitry:
			the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and
			the programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via function parameter data callback function code associated with the at least one device driver associated with the network interface controller circuitry.


49 (currently amended).	The method of claim 48, wherein:
	the at least one action is also configurable to comprise:
		passing of packet data of the at least one incoming packet to at least one client in the host computer circuitry; and/or
		adding at least one header to the at least one incoming packet, 


50 (currently amended).  The method of claim 48, wherein:
	the function parameter data is 





Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 27-30, 32-35, 37-40, 42-45 and 47-50 depending on claims 26, 31, 36, 41 and 46, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196